DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the application filed on August 19, 2019.  Claims 1-19 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	The claims are directed to certain improvements in identifying vehicles in inventory, utilizing components such as computing devices, a network, and a data store.  Although these components are generic elements, there is no evidence that they are utilized in a manner that was routine and customary at the time of filing of the application.  See, e.g., Specification, pages 9-10.  The claims are therefore directed to statutory subject matter.  Berkheimer v. HP, 125 USPQ2d 1649 (Fed. Cir. 2018)


Allowable Subject Matter
Currently claims 1-19 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…searching a data store containing a vehicle repository identifying a plurality of available vehicles and associated vehicle inventory information using the vehicle indicator and a total amount to finance (TAFT) from the credit conditions and a determined value of a respective vehicle in the vehicle inventory information; and
returning a subset of eligible vehicles determined from the vehicle repository complying with financing booking requirements for the financial institution to a computing device of the purchaser for display thereon”

Hankey (US 2008/0183616 A1) discloses returning a subset of eligible vehicles determined from the vehicle repository to a computing device of the purchaser for display thereon  (Hankey: paragraph [0061] - all eligible vehicles are returned and displayed).  PTO 892 Reference U discloses vehicle financing.  Neither Hankey, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious searching a data store containing a vehicle repository identifying a plurality of available vehicles and associated vehicle inventory information using the vehicle indicator and a total amount to finance (TAFT) from the credit conditions and a determined value of a respective vehicle in the vehicle inventory information; returning a subset of eligible vehicles determined from the vehicle repository complying with financing booking requirements for the financial institution to a computing device of the purchaser for display thereon.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625